OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2017 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21260 CM Advisors Family of Funds (Exact name of registrant as specified in charter) 805 Las Cimas Parkway, Suite 430Austin, Texas (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LCC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(512) 329-0050 Date of fiscal year end: February 28, 2014 Date of reporting period: February 28, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. CM Advisors Family of Funds Annual Report 2014 CM Advisors Fund CM Advisors Small Cap Value Fund CM Advisors Fixed Income Fund February 28, 2014 This report and the financial statements contained herein are submitted for the general information of the shareholders of the CM Advisors Family of Funds (the “Funds”). This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the FDIC, Federal Reserve Board or any other agency, and are subject to investment risks, including possible loss of principal amount invested. CM Advisors Family of Funds Letter to Shareholders April 16, 2014 Dear Shareholders, During the fiscal year ended February 28, 2014 for CM Advisors Family of Funds (the “Funds”), equities performed very well. All major U.S. market indices posted positive, double-digit returns, with just a few minor pullbacks along the way. There were several drivers behind the positive performance. First, the Federal Reserve continued to be accommodative. While it did begin to scale back its bond buying program from $85 billion per month to $65 billion per month, the Fed continued buying bonds in order to keep long-term borrowing costs low, stimulate investment, and encourage businesses to hire workers. In addition, the Fed continued to reinforce its intention to keep interest rates at historically low levels for a long time. Although this accommodative stance continues to add debt to the balance sheet, it was bullish for the stock market this past fiscal year. U.S. Monetary Base Second, low interest rates, higher productivity, and lower taxes for multi-national companies helped drive U.S. corporate profit margins to a record 10.2%. With the help of share buybacks, U.S corporate earnings, overall, continued to grow at a measured pace. Even more important, however, were the price gains driven by multiple expansion—in other words, investors’ willingness to pay more for a dollar of earnings. 1 After-Tax Corporate Profit Margins Third, as a result of significant technological gains in hydraulic-fracking and horizontal drilling, the U.S. continued to see increases in oil and natural gas production. These increases further reduced the U.S. dependence on foreign energy. In addition, low cost energy and new technological innovations lead to gains in industrial production and factory utilization. Natural gas prices are as of February 2014. Forecast is from EIA Annual Energy Outlook and start in 2013 2 Fourth, improving residential real estate has been a bright spot for the economy. According to CoreLogic’s February 2014 report, nationwide home prices, including distressed sales, soared 12.2% year-over-year. This is the largest year-over-year increase in home prices since March 2006. It also marks the twenty-fourth consecutive month of year-over-year gains in home prices. Commercial and Residential Property Prices While we continue to expect these drivers to play positive roles in the overall economy, at today’s price levels, we believe the overall market is facing some valuation headwinds. To get an overall sense of where the average stock is trading in the market today, we believe reviewing the history of the Value Line® median P/E is of great benefit. One of the most important features of the Value Line® median P/E is that it is the mid-point P/E of 1,700 companies versus an average P/E as used by the S&P 500, which can be skewed by large companies. In our opinion, after having tracked and studied this ratio for more than 40 years, when used in combination with expected earnings growth, it is one of the best indicators to use when gauging whether the overall market is expensive, at fair value, or cheap. As shown on Chart 1 below, when the Value Line® median P/E is above 18, we believe the average stock is in an expensive zone, and when it is 14 or lower, we believe the average stock is in a value zone. During the Funds’ fiscal year, the Value Line® median P/E peaked at 18.9 at the end of January 2014. If we compare this median P/E to 19.6, the average of the peak median P/E’s that occurred between 2003 and 2007, this suggests there is approximately 4% upside remaining in the general market this fiscal year. If we give this market the benefit of doubt and use a median P/E of 21, the highest Value Line® median P/E in 40 years, this would suggest the market could appreciate just over 11% this next year assuming flat earnings. Any growth or contraction of earnings would impact these appreciation estimates accordingly. 3 Historical Value Line Median P/E Ratio The worst case P/E zone between 10 and 12 shown above is for periods of normal-to-low interest rates and inflation. Worst case can occur during recessions or major economic crises such as the liquidity event that took place in 2008/2009. Under these circumstances, the worst case has only occurred four times in the last 30 years. For periods of time when long-term interest rates are 10% or higher and CPI inflation is 4.5% or higher, a median P/E between 5 and 8 would become a new worst case zone. For example, in the early 1980’s, long-term interest rates were over 15% and CPI inflation ranged between 13% and 14.7%. Source: Century Management, the Federal Reserve and U.S. Bureau of Labor Statistics. Now, let’s examine the downside risk in today’s market. From the January peak Value Line® median P/E of 18.9 down to the 40-year average median P/E of 13.5 suggests there is a risk that the overall market could decline roughly 28% over this next year. If we consider what we believe would be a worst-case scenario given today’s interest rate and inflation environment, then the median P/E in a recessionary environment could drop to the lows seen in 1984, 1990, and 2008, which averaged a 10 P/E. This translates into a risk of a 47% decline. It is important to point out that we are not making predictions about the upside or downside direction for the market. Rather, we are using this study to assess the current environment for equity markets and the overall potential reward and risk in the market. From where we stand today, we believe the market is in an expensive zone, making investment opportunities harder to find. As such, we feel it is in an investor’s best interest to exercise additional levels of caution when making investment decisions today. Another metric we like to use is the U.S. Market Cap Relative to GDP. (Remember: GDP is the total market value of goods and services produced within the borders of a country.) This is like a price-to-sales ratio for the economy and can be used to determine whether the overall market is undervalued or overvalued. In our opinion, a percentage relationship greater than 100% to 120% suggests your upside is more limited, while a percentage relationship in the 70% to 80% range suggests buying stocks is likely to work out well for you. 4 U.S. Market Cap vs. GDP As of December 2013, the U.S. Market Cap vs. GDP was 149.7%. This is higher than the 2007 peak and just 19.6% away from the all-time high in 2000. We believe today’s level is another confirmation that the market is in an expensive zone. Taking one more look at the overall market, let’s now review Enterprise Value vs. GDP. This metric is basically the Market Cap vs. GDP with outstanding corporate debt added in and the cash subtracted out (cash is at record levels today). This ratio is at 181.5% of GDP. Again, this ratio is higher than the 2007 peak and just 18.4% away from the all-time high in 2000, confirming yet again that the market is in what we believe to be an expensive zone. In addition, when you compare the higher current Enterprise Value vs. GDP ratio of 181.5% to the current Market Cap vs. GDP ratio of 149.7%, it is telling us that corporations have taken on significant debt, even though they have more cash. Many companies are borrowing money at these historically low interest rates to help increase their returns. While borrowing at low interest rates to expand necessary build-outs in plant and equipment can make sense, if the market proves to be expensive, buying back shares that are overvalued is not wise. We believe this is one of the unintended consequences of the current Fed policy. It encourages companies and investors to do the wrong thing. Most likely they are creating bubbles, and, eventually, that will take its toll on the economy and overall market. 5 Enterprise Value vs. GDP Finally, we continue to be concerned about the increasing levels of federal debt, the Fed policy of quantitative easing, and the overall lack of political will to change the present course. As a result, we believe that the probability of elevated inflation over the next 5 years has dramatically increased and as a result we have begun to adjust the Funds’ holdings accordingly. CM Advisors Fund (symbol: CMAFX) For the year ended February 28, 2014, the one-year return for CM Advisors Fund – Class I (the “Fund”) was 15.64% versus 23.65% for its benchmark, the Russell 3000® Value Index (referred to hereafter as the “Index” or “benchmark”). The three-year average annualized return for the Fund was 9.28% versus 13.95% for the Index. The five-year average annualized return for the Fund was 19.46% versus 23.34% for the Index. It is important to restate that the Fund is an all-cap fund, which means it invests in companies across the market-capitalization spectrum. (For purposes of this Fund, we consider various cap sizes as follows: large cap $10 billion market cap and up, mid cap $2.5 billion market cap to $10 billion market cap, and small cap $2.5 billion market cap and less.) Over time, the Fund’s weighting within each cap size will vary based on the valuation levels of stocks among the various market capitalizations. Additionally, the Fund’s total equity exposure will vary based on equity valuation levels in general. The chart below illustrates how the weightings can change. Table 1 Weights Market-Cap Analysis Date % Cash % Equity % Large Cap % Mid Cap % Small Cap 02/28/2013 02/28/2014 6 Note: The Fund’s fiscal year covers the period 3/01/2013 through 2/28/2014. Source: Factset Portfolio Analytics. The market-cap analysis percentages exclude the cash weighting of the Fund. Percentages have been rounded. Table 1 shows the change in the Fund’s allocation between cash and equities, as well as market cap weightings within the equity holdings. For example, during the Fund’s 2014 fiscal year the exposure to cash and cash equivalent holdings declined from 19.7% to 7.8%. Conversely, the Fund’s equity exposure increased from 80.3% to 90.3%. Within the Fund’s equity holdings, the weightings to large-cap stocks declined more than 30%, while the Fund’s exposure to mid-cap and small-cap holdings increased more than 99% and 10% respectively. We believe this shift in asset allocation has put the Fund in a very strong position to benefit from what we believe are many undervalued stocks both relative to the Index and on an absolute basis. During the fiscal year, the Fund continued to focus on high-quality companies as measured by strong balance sheets. According to Factset, at the end of the fiscal year, the Fund’s companies, on a weighted basis, had a total long-term debt-to-capital ratio of 22.3% versus 33.5% for the Index. If the Fund were a home, this long-term debt-to-capital ratio is tantamount to saying one has 77.7% equity in one’s home. Thus, while the Fund has increased its exposure to mid-cap and small-cap companies during the fiscal year, we believe we have not had to sacrifice on the quality of the businesses purchased. Moreover, we believe the Fund’s weighting to low-leveraged companies increases its durability, especially in the event of uncertain market environments. While the Fund underperformed its benchmark during this fiscal year, we believe the stock-selection process is tracking in the right direction. The performance attribution chart highlights the contributors and detractors to the Fund’s performance. Performance Attribution 3/1/13 through 2/28/14 CM Advisors Fund Russell 3000® Value Index Economic Sector Average Weight Total Return Contribution to Return Average Weight Total Return Contribution to Return Information Technology Industrials Energy Financials Consumer Discretionary Health Care Materials -10.69 Cash Equivalents — — — Telecommunication Services -0.19 -0.25 Utilities Consumer Staples -0.37 -0.02 Source: Factset. Sorted by CM Advisors Fund Contribution to Return. Numbers have been rounded. 7 As shown in the performance attribution table above, the Fund looked very different from the Index during this past fiscal year. The most significant differences are discussed below. Industrials: The Fund’s average weighting was 29.94% versus 9.97% for the Index. This provided a great benefit to the Fund, as Industrials was its second best performing sector. In total, Industrials, which includes a wide variety of sub-sector industries, was responsible for roughly 36.0% of the Fund’s total return. Given our sizeable weighting to the Industrials sector, it is important for shareholders to understand that there are a wide range of businesses and end markets that make up this sector. In this regard, we believe it is the most diverse segment in the economy. The table below highlights our exposures to the wide range of sub-sectors that make up the Industrials sector category within the Fund. CM Advisors Fund Sub-Sector Holdings Within The Industrials Sector As of February 28, 2014 (%) Construction & Engineering Electrical Components & Equipment Industrial Machinery Building Products Construction Machinery & Heavy Trucks Human Resource & Employment Services Trading Companies & Distributors Office Services & Supplies Industrial Conglomerates Aerospace & Defense Marine Heavy Electrical Equipment Source: Factset. Numbers have been rounded. Information Technology: The Fund’s average weighting was 20.36% versus 8.40% for the Index. This was the Fund’s best performing sector. In total, Information Technology, which includes a wide variety of sub-sectors, was responsible for roughly 36.6% of the Fund’s total return. Given our sizeable weighting to the Information Technology sector, it is important for shareholders to understand that there are a wide range of businesses and end markets included in this sector. The table below highlights our exposures to the wide range of sub-sectors that make up the Information Technology sector category within the Fund. 8 CM Advisors Fund Sub-Sector Holdings Within The Information Technology Sector As of February 28, 2014 (%) Communications Equipment Electronic Components Electronic Equipment & Instruments Semiconductors Systems Software Semiconductor Equipment Electronic Manufacturing Services Technology Hardware Storage & Peripherals Data Processing & Outsourced Services Internet Software & Services IT Consulting & Other Services Source: Factset. Numbers have been rounded. Financials: The Fund’s average weighting was 12.18% versus 29.53% for the Index. At roughly 58% underweight the Index, the Fund’s total return in this sector relative to the Index detracted 5.33% out of the total 8.01% of the Fund’s underperformance to the Index. Shareholders continue to ask if we are concerned about missing any additional remaining upside in the Financials sector. It is an important question given our underweight to such a large segment of the economy, as well as the most heavily weighted sector in the Index. Generally speaking, the answer is no. In previous writings, we have discussed our views on the riskiness of Financials-sector stocks and why we have not found many to buy. It is not for lack of looking or diligent scrutiny. We believe we have a well-developed framework for screening and analyzing financial securities, as well as extensive experience in this segment dating back to the mid 1970’s. Historically, we have found that financial securities typically do not meet our conservative reward-to-risk requirements. For example, while we can usually get comfortable with a reward-to-risk potential of 5-to-1 for a typical industrial company, we generally like to see greater odds in our favor for financial companies given their higher risk characteristics and leverage ratios. Additionally, we generally believe that in more normal times, the upside for the Financials sector is typically limited when compared to other sectors. However, every once in a great while a catalyst will appear and provide us with a buying opportunity. As we begin the new fiscal year, there are several financial companies that are currently being vetted with the hopes of being added to the Fund in the near future. Health Care: The Fund’s average weighting was 1.41% versus 12.05% for the Index. At roughly 88% underweight the Index, the Fund’s total return in this sector relative to the Index detracted 3.25% out of the total 8.01% of underperformance to the Index. While the Fund will not typically invest in the biotech space due to the specialized knowledge we believe is required to successfully invest in this area on a consistent basis, we have reviewed other health-care related companies such as health insurers and major pharmaceutical companies. However, in our opinion, the companies in these areas 9 have been trading in a fair value zone or higher and therefore have not qualified for our investment consideration during this past fiscal year. As such, we were underweight this sector and will likely remain so for the foreseeable future. Cash Equivalents: While the Fund’s cash position averaged 13.18% during the fiscal year, it was a major headwind for the Fund’s performance. While the Fund generally intends to be more fully invested in equities it will hold cash or cash equivalents when valuations do not satisfy our investment criteria. As a number of positions in the Fund’s portfolio reached our sell targets, it became a challenge to find enough replacements selling in our value zone in which to reinvest the cash. However, due to several buying opportunities in the Materials sector late in the fiscal year, the Fund’s cash equivalent balance was 7.8% on February 28, 2014. CM Advisors Small Cap Value Fund (symbol: CMOVX) For the year ended February 28, 2014, the one-year return for CM Advisors Small Cap Value Fund – Class I (the “Fund”) was 20.53% versus 26.19% for its benchmark, the Russell 2000 Value® Index (the “Index”). Since inception, April 15, 2011, through February 28, 2014, the Fund delivered an average annualized return of 12.77% versus 13.46% for the Index. Performance Attribution 3/1/13 through 2/28/14 CM Advisors Small Cap Value Fund Russell 2000® Value Index Economic Sector Average Weight Total Return Contribution to Return Average Weight Total Return Contribution to Return Industrials Energy Information Technology Consumer Discretionary Materials Financials -0.06 Health Care Commodities — — — Cash Equivalents — — — Consumer Staples -14.64 -0.22 Source: Factset. Sorted by CM Advisors Small Cap Value Fund Contribution to Return. Numbers have been rounded. As shown in the performance attribution table above, the Fund looked very different from the Index during this past fiscal year. The most significant differences are discussed below. Industrials: The Fund’s average weighting was 50.27% versus 13.07% for the Index. This provided a great benefit to the Fund, as it was its fourth best performing sector. In total, Industrials, which includes a wide variety of sub-sector industries, was responsible for roughly 62% of the Fund’s total return. Given our sizeable weighting to the Industrials sector, it is important for shareholders to understand that there are a wide range of 10 businesses and end markets that make up this sector. In this regard, we believe it is the most diverse segment in the economy. The table below highlights our exposures to the wide range of sub-sectors that make up the Industrials sector category within the Fund. Industrials Holdings by Sub-Sector in CM Advisors Small Cap Value Fund As of February 28, 2014 (%) Industrial Machinery Construction & Engineering Electrical Components & Equipment Trading Companies & Distributors Building Products Human Resource & Employment Services Construction Machinery & Heavy Trucks Aerospace & Defense Marine Office Services & Supplies Source: Factset. Numbers have been rounded. Given the end market exposures listed above, we believe the Fund is well diversified throughout this sector. Financials: The Fund’s average weighting was 6.89% versus 38.68% for the Index. While almost double the Fund’s weighting from the prior fiscal year, it remained a significant headwind for the Fund. The Financials sector of the Index was responsible for more than 30% of its total return during our fiscal year. Shareholders continue to ask if we are concerned about missing any additional remaining upside in the Financials sector. It is an important question given our low exposure to such a large segment of the economy, as well as the most heavily weighted sector in the Index. Generally speaking, the answer is no. In previous writings, we have discussed our views on the riskiness of Financials-sector stocks and why we have not found many to buy. It is not for lack of looking or diligent scrutiny. We believe we have a well-developed framework for screening and analyzing financial securities, as well as extensive experience in this segment that dates back to the mid 1970’s. Historically, we have found that small-cap financial securities typically do not have wide valuation ranges, which are very important to our selection process. Small-cap banks, for example, usually bottom around book value and peak around two times that level. Every generation or so, a major event occurs, providing a plethora of opportunities. Thus, from our perspective, in more normal times, the upside of the Financials sector is typically limited when compared to other sectors Consumer Discretionary: The Fund’s average weighting was just 4.46% versus 11.25% for the Index. It is important to note that the consumer discretionary stocks owned in the Fund outperformed the collective consumer discretionary stocks in the Index 44.01% versus 37.36%. However, because of the underweighting in this sector relative to the Index, the Fund’s outperformance did not offset the discrepancy in the total return. 11 Cash Equivalents: While the Fund’s average weighting was 7.71%, a slight decrease from the previous fiscal-year average of 9.11%, it was still the second worst performing sector for the Fund. While the Fund generally intends to be 90% or more invested in equities, in the absence of values that meet our investment discipline, we will hold cash or cash equivalents. As a number of positions in the Fund’s portfolio reached our sell targets, it became a challenge to find enough replacements selling in our value zone in which to reinvest the cash. Accordingly, on the last day of the fiscal year, the Fund’s cash equivalent weighting was 15.2%. It is no coincidence that the Industrials sector, which has the highest allocation of the Fund’s investments, typically has wide valuation ranges. Generally speaking, stocks in this sector bottom around tangible book value and peak at roughly three to four times that level. At the bottom, the market tends to value them based on their balance sheets. At their peak, they are usually valued on earnings or cash flows. In most circumstances, we believe it is important to avoid the companies with large debt levels given their strong cyclicality. Furthermore, in this sector, we have found that companies with little or no leverage often times provide great upside from the bottoms. Overall, we typically find industrial securities much easier to understand and value than financial companies, especially from a risk perspective. Finally, we have observed that the strong economic environments that drive earnings substantially higher for financial companies tend to also have a similar effect on most industrial companies. As such, we believe the Fund is well positioned to capture the upside that would occur in a strong economic environment. With just two months to go before the Fund’s three year anniversary, we want to restate the key aspects of our investment philosophy and process. We have focused on four primary criteria: Low financial leverage: A core focus of the Fund has been to invest in companies with low financial leverage (i.e., strong balance sheets). According to Factset, as of February 28, 2014, the weighted long-term debt-to-capital ratio of the 68 equity holdings in the Fund is 17.28% compared to 33.20% for the Index. Moreover, our research shows that the combined companies in the Fund, on a weighted basis, have almost no net-debt when adjusting for the cash on their balance sheets. High operating leverage: We have focused on companies that we believe are significantly under-earning their potential. Thus, many of these companies we believe have potential for margin expansion. Wide historical valuation range: We have focused our attention on buying companies with low multiples of tangible book and enterprise value-to-sales when applied to cycle-low fundamentals. Our sell targets have typically been based on forecasted full-cycle financials and recovery-level multiples. Structurally-sound industries: We have focused on buying companies in what we believe are out-of-favor industries during their cyclical troughs. We pay special attention to differentiate between cyclicality and the structural direction of industries and end markets. Unrecognized, structurally-broken industries are, in our view, the biggest source of disappointment for value investors. A Final Thought: In evaluating, comparing, and contrasting various elements of the Fund against the Index, it is important to remember that the Fund’s buying and selling decisions are always done on a discreet, ‘bottom-up’ analysis of an individual business. There is no predetermined percentage of what type or what size of company should be owned. Rather, each company is examined on an absolute basis to determine its intrinsic 12 value and then assigned an appropriate buying price that provides what we believe is a margin of safety to protect investors’ capital. Furthermore, determining what we believe to be the intrinsic value of the company will allow us to determine a selling price that we believe will harvest potential gains for the Fund. CM Advisors Fixed Income Fund (symbol: CMFIX) For the fiscal year ended February 28, 2014, CM Advisors Fixed Income Fund (the “Fund”) returned 0.71% versus 0.15% for its benchmark, the Barclays U.S. Aggregate Index (the “Index”). The primary reason for the outperformance was the shorter duration of the portfolio versus the longer duration of the Index during a period when intermediate and longer-term interest rates increased. For the three-period ended February 28, 2014, the Fund generated an average annualized return of 2.94% versus 3.83% for the Index. Since inception, March 24, 2006, through February 28, 2014, the Fund has generated an average annualized return of 6.16% versus 5.14% for the Index. Over the course of the fiscal year, we found few opportunities in corporate bonds that fit our buy criteria. At present, the Fund’s portfolio can generally be described as one of short duration with high credit quality. The short duration of the portfolio helped us to sidestep larger principal losses suffered by the bond market when the Federal Reserve announced it was going to reduce its tapering of QE3 in early May 2013. From early May to early September 2013, the shorter end of the Treasury yield curve remained relatively stable. However, intermediate and longer-term Treasury rates increased dramatically over this time period. For example, the 10-year Treasury yield increased over 125 basis points as this yield went from 1.6% to nearly 3% in a little over three months. The 10-year Treasury yield then traded between about 2.5% and 3.0% for the remainder of the year. In general, Moody’s BAA investment grade bond spreads began the fiscal year in a relatively narrow range, but widened about 25 basis points due to the tapering announcement before returning to the general trend of a narrowing spread for the remainder of the year. The cash equivalent holdings (i.e. money market funds and U.S. Treasury bills) decreased from 38.3% of Fund assets on February 28, 2013, to 25.7% of Fund assets on February 28, 2014. A portion of the money was reinvested into intermediate Treasury bonds when the 10-year Treasury yields were near their highs for the year. The Fund has the ability to invest in any fixed income security meeting our investment criteria, although it has been primarily invested in U.S. corporate bonds and U.S. Treasury securities of varying maturities. As of February 28, 2014, Fund assets were invested as follows: 35.0% corporate bonds, 23.9% short-term Treasury bonds, 14.6% intermediate-term Treasury bonds and 25.7% in cash, cash equivalents and Treasury bills. To gain further insight into the Fund’s portfolio characteristics, the table below highlights its weighted-average characteristics as of February 28, 2014: • Average current yield: 2.94% • Average maturity: 3.65 years • Average coupon: 3.24 • Average duration: 3.16 years • Number of issues: 81 • SEC 30-day yield (as of February 28, 2014): 0.73% 13 At this time, we have a corporate bond market environment with narrow credit spreads that provides us with few investment opportunities in corporate bonds. If exceptionally high profit margins come under pressure, as usually observed in an economic downturn in the business cycle, we would likely take advantage of the investments in our buy zone as spreads should widen, as well as extend the duration of the portfolio. Due to excess liquidity in bank reserves provided by the Federal Reserve, risks of higher inflation remains a major concern for us over the intermediate term. We believe purchasing in our buy zone provides us with a margin of safety and remains both our best offensive and defensive investment strategy as we navigate through a difficult market environment. From all of us at the CM Advisors Family of Funds, we appreciate your trust and confidence. Sincerely, CM Fund Advisors Statements in this Annual Report that reflect projections or expectations of future financial or economic performance of the CM Advisors Family of Funds (the “Funds”) and of the market in general and statements of the Funds’ plans and objectives for future operations are forward-looking statements. No assurance can be given that actual results or events will not differ materially from those projected, estimated, assumed or anticipated in any such forward-looking statements. Important factors that could result in such differences, in addition to the other factors noted with such forward-looking statements, include, without limitation, general economic conditions such as inflation, recession and interest rates. Past performance is not a guarantee of future results. All investments carry risks, and investment in the Funds’ is no exception. No investment strategy works all the time, and past performance is not necessarily indicative of future performance. You may lose money on your investment in the Funds. Investments in the Funds are also subject to the following risks: market risk, interest rate risk, management style risk, business and sector risk, small cap risk, other investment companies risk and credit risk. More information about these risks and other risks can be found in the Funds’ prospectus. An investor should consider the investment objectives, risks, and charges and expenses of the Funds carefully before investing. The prospectus contains this and other information about the Funds. A copy of the prospectus is available at www.cmadvisorsfunds.com or by calling Shareholder Services at 1-888-859-5856. The prospectus should be read carefully before investing. The Funds are distributed by Ultimus Fund Distributors, LLC. 14 CM Advisors Fund Performance Information (Unaudited) Comparison of the Change in Value of a $250,000 Investment in CM Advisors Fund and the Russell 3000® Value Index Average Annual Total Returns (for the periods ended February 28, 2014) 1 Year 5 Years 10 years Since Inception(a) CM Advisors Fund - Class I 15.64% 19.46% 4.61% 4.95% CM Advisors Fund - Class R 15.22% N/A N/A 10.67% Russell 3000® Value Index 23.65% 23.34% 7.30% 9.22%(b) (a) Commencement of operations for Class I shares was May 13, 2003. Commencement of operations for Class R shares was July 8, 2011. (b) Represents the period from May 13, 2003 (date of commencement of operations of Class I shares) through February 28, 2014. This graph depicts the performance of CM Advisors Fund Class I shares (the “Fund”) versus the Russell 3000® Value Index for the 10 years ended February 28, 2014. The graph assumes an initial $250,000 investment and that any dividends or capital gain distributions are reinvested in shares of the Fund. The Fund charges a redemption fee of 1% of the amount redeemed on redemptions of Fund shares occurring within 180 days following the purchase of such shares. No redemption fee, however, will be imposed on the exchange of shares of the Fund for shares of another Fund within the Trust. In addition, the graph above represents performance of Class I shares only, which will vary from the performance of Class R shares to the extent the classes do not have the same expenses or inception dates. It is important to note that the Fund is a professionally managed mutual fund while indices are not available for investment and are unmanaged. The comparison is for illustrative purposes only. Performance quoted above represents past performance, which is no guarantee of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data, current to the most recent month-end, by calling shareholder services at 1-888-859-5856. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average annual total returns are historical in nature and assume reinvestment of dividends. 15 CM Advisors Small Cap Value Fund Performance Information (Unaudited) Comparison of the Change in Value of a $250,000 Investment in CM Advisors Small Cap Value Fund versus the Russell 2000® Value Index Average Annual Total Returns (for the periods ended February 28, 2014) 1 Year Since Inception(a) CM Advisors Small Cap Value Fund - Class I 20.53% 12.77% CM Advisors Small Cap Value Fund - Class C 19.30% 11.60% CM Advisors Small Cap Value Fund - Class R 20.28% 12.48% Russell 2000® Value Index 26.19% 13.46%(b) (a) Commencement of operations for Class I shares was April 15, 2011. Commencement of operations for Class C and Class R shares was July 8, 2011. (b) Represents the period from April 15, 2011 (date of commencement of operations for Class I shares) through February 28, 2014. This graph depicts the performance of CM Advisors Small Cap Value Fund Class I shares (the “Fund”) versus the Russell 2000® Value Index. The graph assumes an initial $250,000 investment at April 15, 2011 (commencement of operations) and that any dividends or capital gain distributions are reinvested in shares of the Fund. The Fund charges a redemption fee of 1% of the amount redeemed on redemptions of Fund shares occurring within 180 days following the purchase of such shares. No redemption fee, however, will be imposed on the exchange of shares of the Fund for shares of another Fund within the Trust. In addition, the graph above represents performance of Class I shares only, which will vary from the performance of Class C and Class R shares to the extent the classes do not have the same expenses or inception dates. It is important to note that the Fund is a professionally managed mutual fund while indices are not available for investment and are unmanaged. The comparison is for illustrative purposes only. Performance quoted above represents past performance, which is no guarantee of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data, current to the most recent month-end, by calling shareholder services at 1-888-859-5856. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average annual total returns are historical in nature and assume reinvestment of dividends. 16 CM Advisors Fixed Income Fund Performance Information (Unaudited) Comparison of the Change in Value of a $10,000 Investment in CM Advisors Fixed Income Fund versus the Barclays U.S. Aggregate Index Average Annual Total Returns (for the periods ended February 28, 2014) 1 Year 5 Years Since Inception(a) CM Advisors Fixed Income Fund 0.71% 6.07% 6.16% Barclays U.S. Aggregate Index 0.15% 5.13% 5.14% (a) Commencement of operations was March 24, 2006. This graph depicts the performance of CM Advisors Fixed Income Fund (the “Fund”) versus the Barclays U.S. Aggregate Index. The graph assumes an initial $10,000 investment at March 24, 2006 (commencement of operations) and that any dividends or capital gain distributions are reinvested in shares of the Fund. It is important to note that the Fund is a professionally managed mutual fund while indices are not available for investment and are unmanaged. The comparison is shown for illustrative purposes only. Performance quoted above represents past performance, which is no guarantee of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data, current to the most recent month-end, by calling shareholder services at 1-888-859-5856. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average annual total returns are historical in nature and assume reinvestment of dividends. 17 CM Advisors Fund Supplementary Portfolio Information February 28, 2014 (Unaudited) Asset and Sector Allocation (% of Net Assets) Top 10 Equity Holdings Security Description % of Net Assets Jacobs Engineering Group, Inc. 4.6% Corning, Inc. 4.1% Wells Fargo & Company 3.3% Berkshire Hathaway, Inc. - Class B 3.2% Layne Christensen Company 3.2% Orion Marine Group, Inc. 3.2% Newmont Mining Corporation 2.7% Astec Industries, Inc. 2.5% Unit Corporation 2.0% Microsoft Corporation 2.0% 18 CM Advisors Small Cap Value Fund Supplementary Portfolio Information February 28, 2014 (Unaudited) Asset and Sector Allocation* (% of Net Assets) Top 10 Equity Holdings Security Description % of Net Assets Core-Mark Holding Company, Inc. 3.5% Maxwell Technologies, Inc. 3.4% Orion Marine Group, Inc. 3.1% Key Energy Services, Inc. 2.9% Powell Industries, Inc. 2.8% Astec Industries, Inc. 2.6% Granite Construction, Inc. 2.5% Innovative Solutions & Support, Inc. 2.5% Unit Corporation 2.3% Dynamic Materials Corporation 2.2% 19 CM Advisors Fixed Income Fund Supplementary Portfolio Information February 28, 2014 (Unaudited) Asset and Sector Allocation* (% of Net Assets) Top 10 Long-Term Holdings Security Description % of Net Assets U.S. Treasury Notes, 2.50%, due 04/30/15 8.0% U.S. Treasury Notes, 0.75%, due 12/31/17 7.7% U.S. Treasury Notes, 2.375%, due 12/31/20 5.0% U.S. Treasury Notes, 2.75%, due 11/15/23 4.9% U.S. Treasury Notes, 2.00%, due 07/31/20 4.7% U.S. Treasury Notes, 4.625%, due 02/15/17 4.3% U.S. Treasury Notes, 0.375%, due 01/15/16 3.9% Great Lakes Dredge & Dock Company, 7.375%, due 02/01/19 1.4% Alcoa, Inc., 5.87%, due 02/23/22 1.0% Rowan Companies, Inc., 7.875%, due 08/01/19 0.9% 20 CM Advisors Fund Schedule of Investments February 28, 2014 COMMON STOCKS — 90.3% Shares Value Consumer Discretionary — 3.1% Auto Components — 0.0% (a) Superior Industries International, Inc. $ Distributors — 1.5% Core-Mark Holding Company, Inc. Household Durables — 1.0% UCP, Inc. - Class A * Media — 0.5% Comcast Corporation - Class A Special Reading International, Inc. - Class A * Multiline Retail — 0.1% Target Corporation Specialty Retail — 0.0% (a) Staples, Inc. Consumer Staples — 1.5% Food & Staples Retailing — 1.5% Tesco plc - ADR Energy — 13.6% Energy Equipment & Services — 10.3% Dawson Geophysical Company Diamond Offshore Drilling, Inc. Era Group, Inc. * Halliburton Company Key Energy Services, Inc. * McDermott International, Inc. * Pacific Drilling S.A. * Tidewater, Inc. Unit Corporation * Oil, Gas & Consumable Fuels — 3.3% Apache Corporation Exxon Mobil Corporation Hallador Energy Company Total S.A. - ADR 21 CM Advisors Fund Schedule of Investments (Continued) COMMON STOCKS — 90.3% (Continued) Shares Value Financials — 12.2% Capital Markets — 1.4% Charles Schwab Corporation (The) $ Walter Investment Management Corporation * Commercial Banks — 3.4% Old National Bancorp Trustmark Corporation Wells Fargo & Company Diversified Financial Services — 0.5% PICO Holdings, Inc. * Insurance — 6.0% Berkshire Hathaway, Inc. - Class B * Fidelity National Financial, Inc. - Class A Markel Corporation * Thrifts & Mortgage Finance — 0.9% Nationstar Mortgage Holdings, Inc. * Ocwen Financial Corporation * Health Care — 0.8% Biotechnology — 0.1% Harvard Apparatus Regenerative Technology, Inc. * Health Care Providers & Services — 0.0% (a) InfuSystem Holdings, Inc. * VCA Antech, Inc. * Life Sciences Tools & Services — 0.7% Harvard Bioscience, Inc. * Industrials — 27.7% Aerospace & Defense — 0.5% Innovative Solutions & Support, Inc. * Building Products — 1.9% Insteel Industries, Inc. Masonite International Corporation * Construction & Engineering — 12.9% Granite Construction, Inc. Great Lakes Dredge & Dock Corporation * Jacobs Engineering Group, Inc. * Layne Christensen Company * 22 CM Advisors Fund Schedule of Investments (Continued) COMMON STOCKS — 90.3% (Continued) Shares Value Industrials — 27.7% (Continued) Construction & Engineering — 12.9% (Continued) Orion Marine Group, Inc. * $ Electrical Equipment — 3.1% Emerson Electric Company Encore Wire Corporation Powell Industries, Inc. Machinery — 5.8% Astec Industries, Inc. Dynamic Materials Corporation Harsco Corporation L.S. Starrett Company (The) - Class A Lydall, Inc. * Omega Flex, Inc. PMFG, Inc. * Marine — 0.1% Kirby Corporation * 50 Matson, Inc. Professional Services — 1.2% CDI Corporation CTPartners Executive Search, Inc. * Heidrick & Struggles International, Inc. Trading Companies & Distributors — 2.2% Essex Rental Corporation * Houston Wire & Cable Company Lawson Products, Inc. * Signature Group Holdings, Inc. * Transcat, Inc. * Information Technology — 14.4% Communications Equipment — 1.9% Cisco Systems, Inc. QUALCOMM, Inc. Computers & Peripherals — 0.7% Apple, Inc. 80 EMC Corporation Hutchinson Technology, Inc. * 23 CM Advisors Fund Schedule of Investments (Continued) COMMON STOCKS — 90.3% (Continued) Shares Value Information Technology — 14.4% (Continued) Electronic Equipment, Instruments & Components — 8.3% Corning, Inc. $ CUI Global, Inc * Dolby Laboratories, Inc. - Class A * Maxwell Technologies, Inc. * Perceptron, Inc. Vishay Precision Group, Inc. * Internet Software & Services — 0.0% (a) EarthLink Holdings Corporation IT Services — 0.00% (a) International Business Machines Corporation Semiconductors & Semiconductor Equipment — 1.5% Intel Corporation Rubicon Technology, Inc. * Software — 2.0% Microsoft Corporation Materials — 16.9% Chemicals — 0.1% Kraton Performance Polymers, Inc. * Olin Corporation Metals & Mining — 16.8% Agnico-Eagle Mines Ltd. Alcoa, Inc. Allied Nevada Gold Corporation * Anglo American plc - ADR AngloGold Ashanti Ltd. - ADR Asanko Gold, Inc. * Banro Corporation * Compañia de Minas Buenaventura S.A. - ADR Comstock Mining, Inc. * Eldorado Gold Corporation Gold Fields Ltd. - ADR Hecla Mining Company IAMGOLD Corporation Kinross Gold Corporation Major Drilling Group International, Inc. Molycorp, Inc. * 24 CM Advisors Fund Schedule of Investments (Continued) COMMON STOCKS — 90.3% (Continued) Shares Value Materials — 16.9% (Continued) Metals & Mining — 16.8% (Continued) Newmont Mining Corporation $ POSCO - ADR Randgold Resources Ltd. - ADR Rio Alto Mining Ltd. * Seabridge Gold, Inc. * Synalloy Corporation Timmins Gold Corporation * Yamana Gold, Inc. Telecommunication Services — 0.0% (a) Diversified Telecommunication Services — 0.0% (a) AT&T, Inc. Utilities — 0.1% Electric Utilities — 0.1% Exelon Corporation Total Common Stocks (Cost $95,640,215) $ CLOSED-END FUNDS — 0.5% Shares Value ASA Gold & Precious Metals Ltd. (Cost $621,395) $ EXCHANGE-TRADED FUNDS — 1.2% Shares Value Market Vectors® Junior Gold Miners ETF * (Cost $1,289,328) $ WARRANTS — 0.2% Shares Value Wells Fargo & Company * (Cost $130,130) $ 25 CM Advisors Fund Schedule of Investments (Continued) MONEY MARKET FUNDS — 8.2% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (b) (Cost $11,162,987) $ Total Investments at Value — 100.4% (Cost $108,844,055) $ Liabilities in Excess of Other Assets — (0.4%) ) Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) Percentage rounds to less than 0.1%. (b) The rate shown is the 7-day effective yield as of February 28, 2014. See accompanying notes to financial statements. 26 CM Advisors Small Cap Value Fund Schedule of Investments February 28, 2014 COMMON STOCKS — 83.5% Shares Value Consumer Discretionary — 4.9% Distributors — 3.5% Core-Mark Holding Company, Inc. $ Household Durables — 1.0% UCP, Inc. - Class A * Media — 0.4% Reading International, Inc. - Class A * Energy — 14.1% Energy Equipment & Services — 13.2% Dawson Geophysical Company Era Group, Inc. * Key Energy Services, Inc. * McDermott International, Inc. * Natural Gas Services Group, Inc. * Pacific Drilling S.A. * Tidewater, Inc. Unit Corporation * Oil, Gas & Consumable Fuels — 0.9% Hallador Energy Company Financials — 3.0% Commercial Banks — 2.0% Old National Bancorp Trustmark Corporation Diversified Financial Services — 1.0% PICO Holdings, Inc. * Health Care — 1.4% Biotechnology — 0.2% Harvard Apparatus Regenerative Technology, Inc. * Health Care Providers & Services — 0.4% InfuSystem Holdings, Inc. * Life Sciences Tools & Services — 0.8% Harvard Bioscience, Inc. * 27 CM Advisors Small Cap Value Fund Schedule of Investments (Continued) COMMON STOCKS — 83.5% (Continued) Shares Value Industrials — 38.9% Aerospace & Defense — 2.5% Innovative Solutions & Support, Inc. * $ Building Products — 3.7% Insteel Industries, Inc. Masonite International Corporation * Construction & Engineering — 8.9% Granite Construction, Inc. Great Lakes Dredge & Dock Corporation * Layne Christensen Company * Orion Marine Group, Inc. * Electrical Equipment — 4.1% Encore Wire Corporation Powell Industries, Inc. Machinery — 11.0% Astec Industries, Inc. Dynamic Materials Corporation Harsco Corporation L.S. Starrett Company (The) - Class A Lydall, Inc. * Omega Flex, Inc. Marine — 1.0% Matson, Inc. Professional Services — 2.5% CDI Corporation CTPartners Executive Search, Inc. * Heidrick & Struggles International, Inc. Trading Companies & Distributors — 5.2% Essex Rental Corporation * Houston Wire & Cable Company Lawson Products, Inc. * Signature Group Holdings, Inc. * Transcat, Inc. * Information Technology — 7.2% Computers & Peripherals — 0.1% Hutchinson Technology, Inc. * 28 CM Advisors Small Cap Value Fund Schedule of Investments (Continued) COMMON STOCKS — 83.5% (Continued) Shares Value Information Technology — 7.2% (Continued) Electronic Equipment, Instruments & Components — 6.3% CUI Global, Inc * $ Maxwell Technologies, Inc. * Perceptron, Inc. Vishay Precision Group, Inc. * Semiconductors & Semiconductor Equipment — 0.8% Rubicon Technology, Inc. * Materials — 14.0% Chemicals — 0.6% Olin Corporation Metals & Mining — 13.4% Agnico-Eagle Mines Ltd. Allied Nevada Gold Corporation * AngloGold Ashanti Ltd. - ADR Asanko Gold, Inc. * Banro Corporation * Compañia de Minas Buenaventura S.A. - ADR Comstock Mining, Inc. * Gold Fields Ltd. - ADR Hecla Mining Company IAMGOLD Corporation Kinross Gold Corporation Molycorp, Inc. * Randgold Resources Ltd. - ADR Rio Alto Mining Ltd. * Seabridge Gold, Inc. * Synalloy Corporation Timmins Gold Corporation * Total Common Stocks (Cost $7,897,709) $ EXCHANGE-TRADED FUNDS — 1.3% Shares Value Market Vectors® Junior Gold Miners ETF * (Cost $125,089) $ 29 CM Advisors Small Cap Value Fund Schedule of Investments (Continued) MONEY MARKET FUNDS — 13.9% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (a) (Cost $1,818,399) $ Total Investments at Value — 98.7% (Cost $9,841,197) $ Other Assets in Excess of Liabilities — 1.3% Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) The rate shown is the 7-day effective yield as of February 28, 2014. See accompanying notes to financial statements. 30 CM Advisors Fixed Income Fund Schedule of Investments February 28, 2014 CORPORATE BONDS — 35.0% Par Value Value Consumer Discretionary — 5.9% Auto Components — 0.9% Johnson Controls, Inc., 5.50%, due 01/15/16 $ $ Hotels, Restaurants & Leisure — 0.6% Marriott International, Inc., 6.375%, due 06/15/17 Starbucks Corporation, 6.25%, due 08/15/17 Household Durables — 0.7% MDC Holdings, Inc., 5.625%, due 02/01/20 Newell Rubbermaid, Inc., 6.25%, due 04/15/18 Toll Brothers Finance Corporation, 5.15%, due 05/15/15 Media — 2.7% Comcast Corporation, 5.90%, due 03/15/16 6.30%, due 11/15/17 5.70%, due 05/15/18 DIRECTV Holdings LLC, 3.55%, due 03/15/15 McGraw-Hill Companies, Inc. (The), 5.90%, due 11/15/17 Tele-Communications, Inc., 10.125%, due 04/15/22 Multiline Retail — 0.5% Kohl's Corporation, 6.25%, due 12/15/17 6.00%, due 01/15/33 Specialty Retail — 0.5% Home Depot, Inc. (The), 5.40%, due 03/01/16 Consumer Staples — 2.0% Beverages — 1.0% Coca-Cola Company (The), 5.35%, due 11/15/17 PepsiCo, Inc., 5.00%, due 06/01/18 Household Products — 0.3% Clorox Company (The), 3.55%, due 11/01/15 Personal Products — 0.7% Avon Products, Inc., 6.50%, due 03/01/19 31 CM Advisors Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS — 35.0% (Continued) Par Value Value Energy — 4.0% Energy Equipment & Services — 2.2% Rowan Companies, Inc., 7.875%, due 08/01/19 $ $ Transocean, Inc., 7.375%, due 04/15/18 Weatherford International Ltd., 6.35%, due 06/15/17 6.00%, due 03/15/18 Oil, Gas & Consumable Fuels — 1.8% Peabody Energy Corporation, 7.375%, due 11/01/16 Valero Energy Corporation, 4.50%, due 02/01/15 6.125%, due 06/15/17 10.50%, due 03/15/39 Financials — 1.4% Commercial Banks — 0.4% Wells Fargo & Company, 5.625%, due 12/11/17 Consumer Finance — 1.0% American Express Company, 7.00%, due 03/19/18 8.125%, due 05/20/19 Health Care — 1.2% Health Care Providers & Services — 0.7% UnitedHealth Group, Inc., 6.00%, due 02/15/18 Pharmaceuticals — 0.5% Johnson & Johnson, 5.15%, due 07/15/18 Industrials — 10.2% Aerospace & Defense — 0.2% United Technologies Corporation, 5.375%, due 12/15/17 Building Products — 0.6% Masco Corporation, 6.125%, due 10/03/16 5.85%, due 03/15/17 Commercial Services & Supplies — 1.0% Pitney Bowes, Inc., 5.75%, due 09/15/17 Waste Management, Inc., 6.375%, due 03/11/15 32 CM Advisors Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS — 35.0% (Continued) Par Value Value Industrials — 10.2% (Continued) Communications Equipment — 0.8% Juniper Networks, Inc., 3.10%, due 03/15/16 $ $ Containers & Packaging — 0.8% Bemis Company, Inc., 5.65%, due 08/01/14 Electrical Equipment — 0.7% Eaton Corporation, 8.10%, due 08/15/22 Emerson Electric Company, 5.25%, due 10/15/18 Health Care Providers & Services — 0.9% Laboratory Corporation of America Holdings, 3.125%, due 05/15/16 Industrial — 1.4% Great Lakes Dredge & Dock Company, 7.375%, due 02/01/19 Machinery — 0.8% Dover Corporation, 5.45%, due 03/15/18 Harsco Corporation, 2.70%, due 10/15/15 Road & Rail — 2.5% Canadian Pacific Railroad Company, 7.25%, due 05/15/19 CSX Corporation, 6.25%, due 03/15/18 Norfolk Southern Corporation, 5.75%, due 01/15/16 Ryder System, Inc., 3.15%, due 03/02/15 Union Pacific Corporation, 5.70%, due 08/15/18 Semiconductors & Semiconductor Equipment — 0.5% Applied Materials, Inc., 2.65%, due 06/15/16 Information Technology — 3.5% Electronic Equipment, Instruments & Components — 1.0% Avnet, Inc., 6.625%, due 09/15/16 Corning, Inc., 6.85%, due 03/01/29 7.25%, due 08/15/36 IT Services — 1.7% International Business Machines Corporation, 7.625%, due 10/15/18 33 CM Advisors Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS — 35.0% (Continued) Par Value Value Information Technology — 3.5% (Continued) IT Services — 1.7% (Continued) Western Union Company (The), 5.93%, due 10/01/16 $ $ 6.20%, due 11/17/36 Software — 0.8% Intuit, Inc., 5.75%, due 03/15/17 Materials — 6.3% Chemicals — 1.0% Cytec Industries, Inc., 8.95%, due 07/01/17 E.I. du Pont de Nemours and Company, 6.00%, due 07/15/18 Construction Materials — 0.5% Vulcan Materials Company, 7.50%, due 06/15/21 Metals & Mining — 4.8% Alcoa, Inc., 5.72%, due 02/23/19 5.87%, due 02/23/22 Allegheny Technologies, Inc., 9.375%, due 06/01/19 ArcelorMittal, 5.00%(a), due 02/25/17 Commercial Metals Company, 6.50%, due 07/15/17 7.35%, due 08/15/18 Nucor Corporation, 5.85%, due 06/01/18 Reliance Steel & Aluminum Company, 6.20%, due 11/15/16 Southern Copper Corporation, 6.375%, due 07/27/15 Utilities — 0.5% Multi-Utilities — 0.5% Consolidated Edison Company of New York, Inc., 5.85%, due 04/01/18 Total Corporate Bonds (Cost $41,058,452) $ 34 CM Advisors Fixed Income Fund Schedule of Investments (Continued) U.S. GOVERNMENT OBLIGATIONS — 55.7% Par Value Value U.S. Treasury Bills (b) — 17.2% 0.045%, due 04/03/14 $ $ 0.075%, due 08/21/14 U.S. Treasury Notes — 38.5% 2.50%, due 04/30/15 0.375%, due 01/15/16 4.625%, due 02/15/17 0.75%, due 12/31/17 2.00%, due 07/31/20 2.375%, due 12/31/20 2.75%, due 11/15/23 Total U.S. Government Obligations (Cost $71,088,295) $ CLOSED-END FUNDS — 0.8% Shares Value Pioneer High Income Trust $ Western Asset Managed High Income Fund, Inc. Total Closed-End Funds (Cost $855,726) $ MONEY MARKET FUNDS — 7.5% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (c) (Cost $9,665,408) $ Total Investments at Value — 99.0% (Cost $122,667,881) $ Other Assets in Excess of Liabilities — 1.0% Net Assets — 100.0% $ (a) Variable rate security. The rate shown is the effective interest rate as of February 28, 2014. (b) Rate shown is the annualized yield at time of purchase, not a coupon rate. (c) The rate shown is the 7-day effective yield as of February 28, 2014. See accompanying notes to financial statements. 35 CM Advisors Family of Funds Statements of Assets and Liabilities February 28, 2014 CM Advisors Fund CM Advisors Small Cap Value Fund ASSETS Investments in securities: At cost $ $ At value (Note 2) $ $ Dividends receivable Receivable for investment securities sold — Receivable for capital shares sold Receivable from Advisor (Note 5) — Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased Payable to Advisor (Note 5) — Accrued distribution fees (Note 5) 37 Payable to administrator (Note 5) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment loss ) ) Accumulated net realized gains (losses) from security transactions ) Net unrealized appreciation on investments Net assets $ $ See accompanying notes to financial statements. 36 CM Advisors Family of Funds Statements of Assets and Liabilities (Continued) February 28, 2014 CM Advisors Fund CM Advisors Small Cap Value Fund PRICING OF CLASS I SHARES Net assets applicable to Class I shares $ $ Class I shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share (a) $ $ PRICING OF CLASS C SHARES Net assets applicable to Class C shares $ Class C shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share (a) $ PRICING OF CLASS R SHARES Net assets applicable to Class R shares $ $ Class R shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share (a) $ $ (a) Redemption price may differ from the net asset value per share depending upon the length of time the shares are held (Note 2). See accompanying notes to financial statements. 37 CM Advisors Family of Funds Statements of Assets and Liabilities (Continued) February 28, 2014 CM Advisors Fixed Income Fund ASSETS Investments in securities: At cost $ At value (Note 2) $ Dividends and interest receivable Receivable for investment securities sold Receivable for capital shares sold Other assets TOTAL ASSETS LIABILITIES Payable to Advisor (Note 5) Payable to administrator (Note 5) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Undistributed net investment income Accumulated net realized gains from security transactions Net unrealized appreciation on investments Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ See accompanying notes to financial statements. 38 CM Advisors Family of Funds Statements of Operations Year Ended February 28, 2014 CM Advisors Fund CM Advisors Small Cap Value Fund INVESTMENT INCOME Dividends $ $ Foreign tax witholding ) ) TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 5) Administration fees (Note 5) Fund accounting fees (Note 5) Registration and filing fees Professional fees Transfer agent fees (Note 5) Trustees’ fees and expenses (Note 5) Custody and bank service fees Postage and supplies Printing of shareholder reports Insurance expense Compliance support services fees Pricing fees Distributor service fees (Note 5) Distribution fees (Note 5) Other expenses TOTAL EXPENSES Advisory fees waived and/or expenses reimbursed by Advisor (Note 5) ) ) NET EXPENSES NET INVESTMENT LOSS ) ) NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/ depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ See accompanying notes to financial statements. 39 CM Advisors Family of Funds Statements of Operations (Continued) Year Ended February 28, 2014 CM Advisors Fixed Income Fund INVESTMENT INCOME Dividends $ Interest TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 5) Administration fees (Note 5) Registration and filing fees Trustees’ fees and expenses (Note 5) Fund accounting fees (Note 5) Professional fees Transfer agent fees (Note 5) Pricing fees Custody and bank service fees Insurance expense Postage and supplies Printing of shareholder reports Compliance support services fees Distributor service fees (Note 5) Other expenses TOTAL EXPENSES NET INVESTMENT INCOME NET REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments ) NET REALIZED AND UNREALIZED LOSSES ON INVESTMENTS ) NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 40 CM Advisors Fund Statements of Changes in Net Assets Year Ended February 28, Year Ended February 28, FROM OPERATIONS Net investment income (loss) $ ) $ Net realized gains from security transactions Net change in unrealized appreciation/ depreciation on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income, Class I — ) From net investment income, Class R — ) In excess of net investment income, Class I — ) In excess of net investment income, Class R — ) Decrease in net assets from distributions to shareholders — ) FROM CAPITAL SHARE TRANSACTIONS (NOTE 6) CLASS I Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders — Proceeds from redemption fees collected (Note 2) Payments for shares redeemed ) ) Net decrease in net assets from Class I share transactions ) ) CLASS C Payments for shares redeemed — ) CLASS R Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders — Proceeds from redemption fees collected (Note 2) Payments for shares redeemed ) ) Net increase in net assets from Class R share transactions TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of year End of year $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ ) See accompanying notes to financial statements. 41 CM Advisors Small Cap Value Fund Statements of Changes in Net Assets Year Ended February 28, Year Ended February 28, FROM OPERATIONS Net investment income (loss) $ ) $ Net realized gains from security transactions Net change in unrealized appreciation/ depreciation on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income, Class I — ) From net investment income, Class C — ) From net investment income, Class R — ) In excess of net investment income, Class I — ) In excess of net investment income, Class C — ) In excess of net investment income, Class R — ) From net realized gains, Class I ) ) From net realized gains, Class C ) ) From net realized gains, Class R ) ) Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS (NOTE 6) CLASS I Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 2) 63 — Payments for shares redeemed ) ) Net increase in net assets from Class I share transactions CLASS C Net asset value of shares issued in reinvestment of distributions to shareholders CLASS R Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 2) — 30 Payments for shares redeemed ) ) Net increase (decrease) in net assets from Class R share transactions ) TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ ) See accompanying notes to financial statements. 42 CM Advisors Fixed Income Fund Statements of Changes in Net Assets Year Ended February 28, Year Ended February 28, FROM OPERATIONS Net investment income $ $ Net realized gains from security transactions Net change in unrealized appreciation/ depreciation on investments ) ) Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gains ) ) Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 2) — Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net increase in shares outstanding Shares outstanding, beginning of year Shares outstanding, end of year See accompanying notes to financial statements. 43 CM Advisors Fund Class I Financial Highlights Per share data for a Class I share outstanding throughout each year: Years Ended February 28, 2014 February 28, 2013 February 29, 2012 February 28, 2011 February 28, 2010 Net asset value at beginning of year $ Income (loss) from investment operations: Net investment income (loss) ) Net realized and unrealized gains on investments Total from investment operations Less distributions: Dividends from net investment income — ) Distributions in excess of net investment income — )(a) — — — Total distributions — ) Proceeds from redemption fees collected (Note 2) (a) (a) (a) (a) (a) Net asset value at end of year $ Total return (b) 15.64% 11.61% 1.11% 18.43% 57.39% Ratios and supplemental data: Net assets at end of year (000's) $ Ratio of total expenses to average net assets 1.29% 1.31% 1.53% 1.52% 1.50% Ratio of net expenses to average net assets (c) 1.29% 1.31% 1.50% 1.50% 1.49% Ratio of net investment income (loss) to average net assets (c) (0.07% ) 0.40% 0.18% 0.39% 0.41% Portfolio turnover rate 34% 32% 45% 15% 19% (a) Amount rounds to less than $0.01 per share. (b) Total return is a measure of the change in value of an investment in the Fund over the years covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. The returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) Ratio was determined after investment advisory fee waivers and/or expense reimbursements (Note 5). See accompanying notes to financial statements. 44 CM Advisors Fund Class R Financial Highlights Per share data for a Class R share outstanding throughout each period: Year Ended February 28, 2014 Year Ended February 28, 2013 Period Ended February 29, 2012(a) Net asset value at beginning of period $ $ $ Income (loss) from investment operations: Net investment income (loss) ) )(b) Net realized and unrealized gains on investments Total from investment operations Less distributions: Distributions from net investment income — ) ) Distributions in excess of net investment income — )(b) — Total distributions — ) ) Proceeds from redemption fees collected (Note 2) — Net asset value at end of period $ $ $ Total return (c) 15.22% 11.38% 1.88% (d) Ratios and supplemental data: Net assets at end of period (000’s) $ $ $ Ratio of total expenses to average net assets 15.95% 24.80% 30.63% (e) Ratio of net expenses to average net assets (f) 1.75% 1.75% 1.75% (e) Ratio of net investment income (loss) to average net assets (f) (0.52%
